Opinión disidente emitida por la
Juez Asociada Señora Naveira de Rodón,
a la cual se une el Juez Asociado Señor Corrada Del Río.
Este caso nos brinda la oportunidad de analizar y seña-lar los factores que los tribunales deben tomar en conside-ración al adjudicar la custodia de un menor cuando tanto el ambiente del padre como el de la madre ofrecen un óptimo bienestar al menor pero haya considerable distancia entre éstos. Contrario a la mayoría, estimamos que en vez de escudriñar factores que puedan servir de pesos y contrape-sos en la balanza para la determinación de la custodia, para el caso antes mencionado, se debe buscar una solución que propicie y perpetúe, en lo posible, la relación del menor con ambos ambientes. Precisamente, esa solución es la óp-tima para el bienestar del menor y, por ende, el fin que debe perseguir el tribunal.
Además, contrario a lo que trata de demostrar la mayo-ría, de la totalidad del expediente no surgen circunstancias extraordinarias, indicio de pasión, prejuicio, parcialidad o *170error manifiesto que justifiquen la intervención de este Tribunal con la credibilidad dirimida por el Tribunal de Primera Instancia y la deferencia que a esos efectos se le debe a éste. Véanse: Pérez v. Col. Cirujanos Dentistas de P.R., 131 D.P.R. 545, 562 (1992); Sánchez Rodríguez v. López Jiménez, 116 D.P.R. 172, 181 (1985).
I
La menor cuya custodia se va a adjudicar nació en el estado de Illinois el 29 de noviembre de 1994, producto de la relación entre el Dr. Carlos Maldonado Mir (en adelante Dr. Maldonado o peticionario) y la Dra. Rossanne M. Schade (en adelante Dra. Schade). Luego de un tiempo, la pareja vino a tratar de establecerse en Puerto Rico, donde la familia del peticionario residía. Debido a desavenencias habidas en su matrimonio, el 29 de mayo de 1995 la Dra. Schade se fue con su hija a casa de su hermana en el es-tado de Oregon, donde permaneció hasta agosto de 1995. Luego se trasladó a casa de su padre en el estado de Washington hasta enero de 1996. En esa fecha la Dra. Schade y la menor se mudaron de casa del padre de la doctora a un apartamento en Seattle, Washington. Desde el momento en que la Dra. Schade y su hija se fueron de Puerto Rico hasta abril de 1996, hubo múltiples comunicaciones telefó-nicas entre el Dr. Maldonado y ésta, y se reunieron madre, padre e hija en dos ocasiones. La primera fue en septiem-bre de 1995, cuando la doctora y la menor vinieron a Puerto Rico por tres semanas, y la segunda cuando el Dr. Maldonado visitó la ciudad de Seattle en abril de 1996. Debido a que no se divisaba una reconciliación entre los padres de la menor, a pesar de éstos haber tratado, y a problemas económicos que afrontaban madre e hija, la Dra. Schade decidió ingresar como dentista pediátrica en las Fuerzas Armadas en septiembre de 1996.
En diciembre de 1996, más de año y medio después de *171que la Dra. Schade y su hija se fueran de Puerto Rico, el peticionario radicó la demanda de divorcio por la causal de abandono, solicitó la custodia de su hija y adujo que la madre sacó a la menor de Puerto Rico sin autorización suya. Ante esta situación, el tribunal de instancia adjudicó la custodia pendente lite al padre de la menor. Esta fue trasladada a Puerto Rico en mayo de 1997.
Luego de estudiar detenidamente los hechos del caso y escuchar a las partes, el foro de instancia determinó que la madre no se había desaparecido con su hija y que la su-puesta falta de autorización del padre para que la madre se la llevara consigo no avalaba esta conclusión.(1) Las múltiples conversaciones telefónicas, las visitas esporádi-cas para tratar la reconciliación y los lugares familiares (la casa de la hermana y del padre de ésta) donde se quedaron la Dra. Schade y su hija debilitaron sustancialmente las alegaciones del padre. Determinó el foro de instancia que la custodia debía ser adjudicada a favor de la madre debido a que, al ser ambos ambientes óptimos para el bienestar de la menor, el de la madre era la mejor opción para propiciar y perpetuar la relación de la menor con ambos padres.(2)
El tribunal de instancia le concedió tres (3) días al peti-cionario para que entregara la menor a su madre. Este radicó una moción en auxilio de jurisdicción, junto con un recurso de apelación, ante el Tribunal de Circuito de Ape-*172laciones (en adelante Tribunal de Circuito) en la cual soli-citó paralizar la orden del tribunal de instancia y revocar la adjudicación de custodia.
El Tribunal de Circuito paralizó la orden del tribunal de instancia y concedió la custodia pendente lite al padre en lo que dilucidaba el recurso. Finalmente, confirmó la deter-minación de custodia al basarse en que del expediente no surgía nada que tildara la actuación del foro de instancia como una parcial, pasional o prejuiciada, y que tampoco se había cometido error manifiesto al aquilatar la prueba. Por lo tanto, se abstuvieron de intervenir con la misma.
II
Reiteradamente hemos expresado que los tribunales apelativos no intervendrán con la apreciación que de la prueba desfilada haya hecho el foro de instancia en ausen-cia de circunstancias extraordinarias o indicios de pasión, prejuicio, parcialidad o error manifiesto. Garriga, hijo, Inc. v. Cond. Marbella, 143 D.P.R. 927 (1997); Monllor v. Soc. de Gananciales, 138 D.P.R. 600, 610 (1995); Levy v. Aut. Edif. Públicos, 135 D.P.R. 382, 400 (1994). Muchas son las razones por las cuales hemos reiterado esta norma, pero una de las más importantes es la oportunidad que tuvo el tribunal de instancia de ver y observar, más allá de los documentos presentados, el comportamiento de los que participan en las vistas. Esta razón es sumamente impor-tante en casos tan difíciles de adjudicar como son los de custodia. El juzgador, como en el caso de autos, tuvo la oportunidad de observar los testimonios de la madre y del padre de la menor al igual que el de los peritos. Con estos principios en mente, pasemos a analizar el caso que tene-mos ante nuestra consideración.
*173III
El tribunal de instancia tuvo el beneficio de oír el testi-monio de tres peritos que fueron interrogados y contrain-terrogados sobre el informe que cada uno de éstos preparó. Uno de los peritos, presentado por el padre peticionario, fue la Dra. Nydia Lucca Irizarry (Dra. Lucca), psicóloga. La Dra. Lucca hizo un informe psicológico del Dr. Maído-nado basado en evaluaciones hechas desde el 15 de marzo hasta el 8 de abril de 1997. En dicho informe, la Dra. Lucca concluyó que el Dr. Maldonado “no presenta ningún impe-dimento y está capacitado cabalmente para ejercer la cus-todia de su hija”. La Dra. Lucca también rindió un informe psicológico de la menor. A ésta le hizo evaluaciones desde el 7 de noviembre de 1997 hasta el 31 de octubre de 1998. Las estrategias utilizadas para evaluar a la menor incluían: entrevistas con la menor, con el padre y con la abuela, y visitas al hogar paterno. En el informe concluyó que la menor presentó un historial de desarrollo normal y que “el padre y su núcleo de apoyo proveen a la menor un am-biente óptimo para su desarrollo integral saludable”; reco-mendó que la menor permaneciera junto al padre y que se mantuviesen las relaciones materno-filiales.
La Dra. Lucca testificó sobre el contenido del informe y sostuvo lo expresado en el mismo. Contrario a lo que aduce la mayoría, el tribunal de instancia tomó en consideración lo expresado en la silla testifical por la Dra. Lucca, después de oírla, y simplemente no le concedió credibilidad conclu-yente a su testimonio o informe. Recordemos que reitera-damente hemos expresado que el tribunal puede adoptar su propio criterio aun cuando la prueba pericial resulte técnicamente correcta. Dye-Tex P.R., Inc. v. Royal Ins. Co., P.R., 150 D.P.R. 658 (2000); Culebra Enterprises Corp. v. E.L.A., 143 D.P.R. 935 (1997); Prieto v. Maryland Casualty Co., 98 D.P.R. 594, 623 (1970).
*174Por ende, esta actuación del tribunal no demostró al-guna circunstancia extraordinaria o indicio de parcialidad, error manifiesto, pasión o prejuicio. Más bien, ésta resulta razonable en vista que la Dra. Lucca emitió una recomen-dación sin tener el beneficio de conocer a la madre o el ambiente que ésta pudiera ofrecer a la menor. Lo que sí consideró pertinente el tribunal del testimonio de esa pe-rito fue que el ambiente paterno era beneficioso para la menor.
El segundo perito, presentado por el peticionario, fue una trabajadora social.(3) Esta testificó que su recomenda-ción era que la menor permaneciera bajo la custodia del padre. Ante la pregunta de por qué, ésta respondió: “por-que no hemos podido evaluar el hogar materno.” Nuevamente, el tribunal valoró el testimonio pericial y, en clara ausencia de parcialidad o prejuicio, le dio el peso que es-timó ameritaba.
El tercer perito fue el Dr. Agustín García (Dr. García), psicólogo. Éste fue el perito del tribunal. El Dr. García emi-tió un informe cuya metodología incluyó: entrevistas con la Dra. Schade y observaciones sobre la interacción entre ma-dre e hija, entrevistas con el Dr. Maldonado y observacio-nes sobre la interacción entre padre e hija, y entrevistas con la abuela paterna de la menor. En su informe éste ex-presó que tanto la madre como el padre están capacitados para dar mucho “cariño, apoyo y ser un buen modelo para su hija”. La menor mostró una excelente relación emocio-nal tanto con el padre como con la madre. Concluyó que “este caso no se trata de padres y otras personas incompetentes”. Añadió que el ambiente y los escenarios en los que se está criando la menor cumplen con los criterios más importantes señalados por los psicólogos pediátricos, psiquiatras de niños y otros especialistas del comporta-*175miento de niños. Su recomendación fue que la menor se quedara con el padre debido a los cambios que pueden pre-sentarse en la vida típica de las Fuerzas Armadas. Sin embargo, sujetó esta recomendación a si la madre permanece con ese tipo de vida. De cambiar las circunstancias antes mencionadas de la madre, “se puede volver a evaluar la situación para contemplar la posibilidad de otras alterna-tivas que redunden en beneficio de” la menor.
El tribunal de instancia tampoco tomó a la ligera el tes-timonio de este perito. De hecho, el tribunal le dio credibi-lidad al testimonio del perito en cuanto a la capacidad óp-tima de cada uno de los padres para asumir la custodia de la menor, y le dio gran importancia al hecho de que la madre estuviera en las Fuerzas Armadas.(4) El tribunal, luego de analizar la totalidad de la prueba y dirimir credi-bilidad, no coincidió con la interpretación del perito en cuanto al efecto que tenía ser parte de las Fuerzas Armadas. De hecho, utilizó esa información para determi-nar que el bienestar óptimo de la menor estaba con la ma-dre, pues era de esa manera que podía sostener con mayor facilidad las relaciones con ambos ambientes: el del padre y el de la madre. Como vemos, no existe prejuicio, pasión o error manifiesto alguno en este razonamiento^5)
*176Contrario a lo que la mayoría de este Tribunal expresa, el foro de instancia sí consideró el beneficio que podía apor-tar una familia extendida; de hecho, ese fue uno de los elementos que consideró para aquilatar los beneficios del ambiente paterno, pero tomó como factor de mayor impor-tancia el hecho que al presentar ambos ambientes benefici-sos para la menor, y éstos estar distanciados, se debe buscar una solución que propicie o perpetúe en lo posible el que la menor se pueda relacionar en ambos ambientes. Esta solu-ción gira en torno al bienestar óptimo de la menor, no de los adultos.
En conclusión, no hay indicio alguno para que este Tribunal intervenga con la aquilatación de la prueba por parte del foro de instancia. Éste, después de un minucioso y cuidadoso estudio de la prueba testifical y documental, estimó que ante un cuadro donde el bienestar de la menor se salvaguarda tanto en el ambiente paterno como en el materno, había que buscar una solución que optimizara dicho bienestar. O sea, se debía perpetuar, propiciar y fo-mentar la relación de la menor con ambos ambientes, es-pecialmente cuando éstos estaban considerablemente distanciados. En el caso de autos, el ambiente que propicia la situación antes señalada es el de la madre, ya que a la madre le es más difícil viajar a Puerto Rico para relacio-narse con la menor que al padre irla a ver a Inglaterra.(6)
También nos mueve a tomar en consideración para disentir, el hecho que la madre termina su servicio militar en junio de 2001. La Dra. Schade ya solicitó la licencia como dentista en el estado de Texas, de donde tomó y aprobó la reválida. En junio se mudará permanentemente a Corpus Christi, Texas.
Finalmente, queremos recalcar y reafirmar lo expresado por la mayoría de que en situaciones como ésta, donde el *177bienestar del menor se salvaguarda tanto con el padre como con la madre, no debe adjudicársele la custodia a ésta última por el solo hecho de ser la madre. En el caso de autos, el tribunal de instancia tuvo un buen fundamento para adjudicar la custodia que, casualmente y fuera de toda relación con el sexo de una persona, fue a favor de la madre.
Por los fundamentos antes expuestos, disentimos. Con-firmaríamos el dictamen del Tribunal de Primera Instan-cia y del Tribunal de Circuito de Apelaciones.

(1) El tribunal de instancia justificó su fallo preliminar en que sólo tuvo ante sí la versión del peticionario al tomar esta decisión, ya que la madre no compareció a la vista por razones que después explicó. Dicho foro aclaró que la determinación de custodia pendente lite respondía a unas circunstancias provisionales: “La menor nunca había sido separada de su madre hasta ese momento. ... El Tribunal toma dicha determinación en aquel momento, de que la madre removió a la menor de Puerto Rico sin autorización del padre. Una vez tuvimos la oportunidad de oír a ambas partes este hecho quedó sin fundamento alguno al levantarse entre las ale-gaciones de la madre y del mismo padre que en efecto, no sólo sabía donde se encon-traba la menor sino que además fue a visitarla.” Sentencia, pág. 3.


(2) Estimó que le era más fácil al padre visitar más a menudo a su hija debido a que su trabajo era más flexible (tenía oficina propia) que el de la madre, la cual dependía de que las Fuerzas Armadas le concediera un pase de salida para poder efectuar las visitas.


(3) A pesar de que los informes de los otros dos peritos se presentaron en evi-dencia, en el expediente no aparece que el de la trabajadora social se haya presen-tado, esto a pesar que en la silla testifical ella hizo referencia al mismo.


(4) Cabe señalar que de la evidencia presentada por la madre, y del propio testimonio de la abuela paterna, el padre y los peritos, surge que las bases militares estadounidenses presentan buenas oportunidades para criar a un menor, Le. buen cuido de niños, facilidades de entretenimiento y de educación para éstos, etc.


(5) Anteriormente, analizamos la credibilidad dirimida por el tribunal entre la madre y el padre ante el argumento de éste sobre su falta de autorización para que la menor estuviera con la madre y la desaparición intencional de éstas. El tribunal, además, estimó pertinente mencionar en su sentencia que mientras el padre sabía del paradero de la madre y su hija, éste no contribuyó o no mostró interés en contri-buir a aliviar algunos pesares económicos que afrontaba su hija. La madre de ésta, durante ese tiempo, sufragó a duras penas la manutención de su hija y, eventual-mente, ante las crecientes deudas (algunas eran de cuando los padres estaban jun-tos), tuvo que declararse en quiebra. Recordemos que para ese entonces no existía directriz del tribunal en cuanto a la custodia o alimentos, por lo que el padre no se puede escudar con decir que la hija no estaba físicamente con él. Era también su deber. Como cuestión de hecho, fue la situación económica creada por la falta de aportación del padre lo que obligó a la madre a ingresar a las Fuerzas Armadas en busca de la estabilidad económica para criar a su hija.


(6) El foro de instancia recalcó tanto en este equilibrio entre los propuestos ambientes que dictaminó que la madre, al tener la custodia, debía aportar la mitad de los gastos de los viajes que fuesen necesarios para sostener las relaciones paterno-filiales.